DENIED and Opinion Filed November 18, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01225-CV

  IN RE SUNOCO RETAIL LLC AND DERRICK RAY LEWIS, Relators

           Original Proceeding from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-18306

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                             Opinion by Justice Myers
      Before the Court is relators’ November 15, 2022 Petition for Writ of

Mandamus challenging the trial court’s November 14, 2022 Order Granting

Plaintiffs’ Motion to Compel Settlement Amounts and Assess Costs Against

Defendant Sunoco Retail, LLC. Also before the Court is relators’ November 15,

2022 Emergency Motion for Temporary Relief Pursuant to Texas Rule of Appellate

Procedure 52.10.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that relators lack an adequate appellate remedy. In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). It is relators’ burden to provide a sufficient record to show they are
entitled to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.

proceeding). We conclude that relators failed to meet their burden.

      Rule 52.7 requires relators to file with their petition a properly authenticated

transcript of any relevant testimony, including exhibits offered in evidence, or a

statement that no testimony was adduced in connection with the matter complained

of. TEX. R. APP. P. 52.7(a)(2). The record reflects that a hearing took place on

October 14, 2022, that appears relevant to relators’ claim for relief. But relators

neither provided a transcript of that hearing nor provided a statement that no

testimony was adduced in connection with the matter complained of at that hearing.

See id.

      The record further reflects that a hearing took place on November 14, 2022,

on real parties in interest’s motion to compel. Relators did not provide a transcript

of this hearing, and they did not state that a transcript has been requested and will be

provided. Instead, relators include a statement in their petition that “[n]o testimony

was presented and no exhibits were offered into evidence at the hearing.”

      We conclude that, on this record, relators’ rule 52.7(a)(2) statement did not

relieve relators of their obligation to provide a transcript of the November 14, 2022

hearing. See In re Quintana, No. 02-15-00305-CV, 2015 WL 6395639, at *2 (Tex.

App.—Fort Worth Oct. 22, 2015, orig. proceeding) (mem. op.). In the order granting

real parties in interest’s motion to compel, the trial court stated that it had considered

“the pleadings, evidence, affidavits, and argument of counsel.” [Emphasis added.]

                                          –2–
Thus, the trial court’s order indicates that the November 14, 2022 hearing was

evidentiary, see Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 783

(Tex. 2005), despite relators’ statement to the contrary.

      In cases in which a trial court has received evidence at the hearing giving rise

to a mandamus challenge, as indicated by the trial court’s order in this case, the party

seeking mandamus has an obligation to provide a transcript of the hearing. See TEX.

R. APP. P. 52.7(a)(2); In re Lowery, No. 05-14-01401-CV, 2014 WL 5862199, at *2

(Tex. App.—Dallas Nov. 13, 2014, orig. proceeding) (mem. op.). Because the trial

court’s order indicates that the November 14, 2022 hearing was evidentiary, we must

presume that there was evidence to support the trial court’s order in the absence of

a transcript of that hearing. See Lowery, 2014 WL 5862199, at *1; In re Bill Heard

Chevrolet, Ltd., 209 S.W.3d 311, 316 (Tex. App.—Houston [1st Dist.] 2006, orig.

proceeding).

      Further, all factual statements in the petition must be supported by competent

evidence included in the appendix or record. See TEX. R. APP. P. 52.3(j). Here,

relators make factual statements about what transpired at the November 14, 2022,

and they rely upon these statements when arguing the trial court abused its

discretion. We cannot evaluate relators’ argument without a record of the hearing.

Operative facts going directly to the propriety of the trial court’s action that relators

rely upon to establish entitlement to mandamus relief should be revealed by the

record. See Quintana, 2015 WL 6395639, at *2.

                                          –3–
      We cannot conclude that the trial court abused its discretion in the absence of

a sufficient record upon which to do so. See id. at *2–3. Accordingly, we conclude

that relators failed to demonstrate their entitlement to mandamus relief and deny the

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a). We also deny relators’

emergency motion for temporary relief as moot.




                                           /Lana Myers/
                                           LANA MYERS
                                           JUSTICE

221225F.P05




                                        –4–